Citation Nr: 1423043	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to November 1979.

This issue comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a compensable rating for bilateral hearing loss. Review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, a May 2014 brief submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Considering the Virtual VA paperless claims processing system and the paper claims file, the most recent VA treatment records available are dated in June 2012. On remand, the Veteran's updated VA treatment records should be obtained. 

In this regard, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in February 2012, and noted VA treatment as well as private treatment at the Mike O'Callaghan Hospital for ear, nose, and throat treatment or testing. The Veteran did not provide an address or a separate authorization form to allow VA to obtain any outstanding private treatment records. On remand, the Veteran should be provided an opportunity to submit private records from the hospital noted, or submit an updated authorization to allow VA to assist her in obtaining such records.  
The Veteran's most recent VA audiological examination is dated in February 2010, more than four years ago. The Veteran's representative, in his May 2014 brief, specifically asserted that the Veteran's bilateral hearing loss is more severe than the report of the February 2010 VA examination reflects. On remand, the Veteran should be afforded a new VA examination to determine the severity of her bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Las Vegas, Nevada, dated from June 2012 to the present. Any and all responses must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Contact the Veteran and request that she either submit any outstanding private treatment records from Mike O'Callaghan Hospital or submit an updated VA Form 21-4142, Authorization and Consent to Release Information to the VA, to allow VA to assist her in obtaining such records. Any and all responses must be properly documented in the claims file. If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, schedule the Veteran for a VA audiological examination to determine the current severity of her bilateral hearing loss. The examiner should note all relevant pathology and functional impairment, and all indicated tests should be conducted. The examiner should specifically describe exceptional patterns of hearing or difficulty understanding speech, if any.

The claims file should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The examiner should consider the full record, to include the Veteran's lay statements as to her difficulty hearing, if any. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record and specifically considering whether the Veteran's bilateral hearing loss warrants consideration of an extraschedular rating by the Under Secretary for Benefits or the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) (2013). If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

